DISMISS; and Opinion Filed May 24, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          No. 05-19-00110-CV

               PAULA WILLIE AND ALL OTHER OCCUPANTS, Appellants
                                     V.
                       THE PLACE APARTMENTS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-06059-B

                                MEMORANDUM OPINION
                             Before Justices Bridges, Brown, and Nowell
                                      Opinion by Justice Brown
       This is an appeal from an eviction suit initiated in justice court by appellee against

appellants of a certain apartment in Mesquite, Texas. As reflected in the record, the justice court

rendered judgment in favor of appellee on October 16, 2018, and appellants appealed to the

county court by filing a State of Inability to Afford Payment of Court Costs or an Appeal Bond

on October 23, 2018.       The county court also rendered judgment in favor of appellee and

appellants filed this appeal.

       Because an appeal from a justice court judgment in an eviction case must be filed no later

than five days after the judgment is signed and appellants filed their appeal seven days later, we

questioned    the   county      court’s   jurisdiction   over   the   appeal   and,   in   turn,   our

jurisdiction. See TEX. R. CIV. P. 510.9(a) (deadline for appealing justice court judgment in
eviction case); Wetsel v. Fort Worth Brake, Clutch, and Equip., Inc., 780 S.W.2d 952, 954 (Tex.

App.—Fort Worth 1989, no writ) (untimely appeal from justice court deprives county court of

jurisdiction to review justice court’s judgment); First State Bank & Trust Co. of Port Lavaca v.

Vector Corp., 427 S.W.2d 958, 960 (Tex. Civ. App.—Waco 1968, writ ref'd n.r.e.)

(appellate court jurisdiction extends no further than trial court’s). We directed appellants to file a

letter brief addressing our concern, but more than ten days have passed, and appellants have not

responded.

       When, as here, the trial court lacked jurisdiction, we must set aside the judgment

and dismiss the cause. See Dallas Cty. Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465,

468 (Tex. App.—Dallas 1994, writ denied).          Accordingly, we set aside the county court’s

judgment and dismiss the cause. See id.




                                                       /Ada Brown/
                                                       ADA BROWN
                                                       JUSTICE



190110F.P05




                                                 –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PAULA WILLIE AND ALL OTHER                           On Appeal from the County Court at Law
OCCUPANTS, Appellants                                No. 2, Dallas County, Texas
                                                     Trial Court Cause No. CC-18-06059-B.
No. 05-19-00110-CV        V.                         Opinion delivered by Justice Brown. Justices
                                                     Bridges and Nowell participating.
THE PLACE APARTMENTS, Appellee

      In accordance with this Court’s opinion of this date, the trial court’s January 18, 2019
judgment is SET ASIDE and this cause is DISMISSED.

       It is ORDERED that appellee THE PLACE APARTMENTS recover its costs of this
appeal from appellants PAULA WILLIE AND ALL OTHER OCCUPANTS.


Judgment entered this 24th day of May, 2019.




                                               –3–